DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 04/30/2021.
Independent claims 1 and 13 have been amended.
There are no new or cancelled claims.
Claims 1-20 are presented for examination. 
Claims 1-20 remain pending in this application.

Response to Argument/ Amendment regarding Specification Objection
The amendments to abstract and specification paragraph [0078] were received on 04/30/2021. Although these amendments are acceptable, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. This requirement applies to amendments to the abstract as well as to the initial filing of the application.

Response to Argument/ Amendment regarding Drawings Objection
In the non-final office Action mailed on 02/22/2021, the drawings were objected to as failing to comply with 37 CFR 1.84(p)(5). In the response filed on 04/30/2021, applicant amends specification paragraph [0078] to obviate the objection. These amendments are acceptable, and as a result, the respective drawing objection made in the non-final Office Action has been withdrawn.

Response to Argument Regarding Claim Rejections - 35 USC § 101
The Applicant's arguments, see page 11-12 of REMARKS, filed 04/30/2021, with respect to Claim Rejections - 35 USC § 101 have been fully considered but they are not persuasive. In the response filed on 04/30/2021, applicant puts forth in substance that:
“The Office Action asserts that Claim 1 is directed to "certain methods of organizing human activity" because the claim recites managing personal behavior or relationships or interactions between people. 
However, Claim 1 does not recite managing personal behavior or relationships or interactions between people. Instead, Claim 1 recites managing digital communications, such as email message, chat messages, or calendar entries, based on a requirement that two sets of digital communications respectively associated with two user accounts and originally accessible to only parties involved in the digital communications be made available for further analysis so that the analytical results can be shared between the two user accounts. Therefore, Claim 1 recites a unique application of access control to digital documents.” (See page 11-12 of REMARKS, filed 04/30/2021).

In response to the applicant’s argument that the Office Action asserts that Claim 1 is directed to "certain methods of organizing human activity" because the claim recites managing personal behavior or relationships or interactions between people, it is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), published in January 2019, explains that the abstract idea exception includes the following groupings of subject matter:
a) Mathematical concepts,
b) Certain methods of organizing human activity
c) Mental processes
For example, claimed inventions that are directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), all fall within the Certain Methods of Organizing Human Activity grouping 
It is also noted that the Office is not alleging that the claims contain literal recitation of “managing personal behavior or relationships or interactions between people”, but is articulating that the claims are/were directed to a computer-implemented method of managing connections based on alliance data, with the series of steps, that, under its broadest reasonable interpretation, cover instructing how to manage relationships, monitor relationships based on interactions/ communications, and improve relationships, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). This concept falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

“The Office Action further contends that the only additional elements in Claim 1 are "a process", "a first user device", and "a second user device". 
However, as discussed above, Claim 1 recites unique features, including "managing a plurality of user accounts", two user accounts such that "each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance", and "one or more alliances" forming "an alliance network", "monitoring, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances", and "transmitting... to a specific user account of the plurality of user accounts, which may be in the alliance network, a request for contributing to improving the target strength based on the result of the monitoring". These features amount to significantly more than any alleged abstract idea.
Accordingly, withdrawal of the rejections of the pending claims under 35 U.S.C. § 101 is respectfully requested.” (See page 12 of REMARKS, filed 04/30/2021).

In response to the applicant’s argument, Examiner contends that the claim limitations or matter specifically challenged in the argument are already deemed as series of steps, that, under its broadest reasonable interpretation, cover instructing how to manage relationships, monitor relationships based on interactions/ communications, and improve relationships, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claim recites an abstract idea.
Under the revised procedure in the 2019 PEG, a claim is eligible, unless it recites a judicial exception and the exception is not integrated into a practical application of the exception. If the exception is not integrated into a practical application, then the claim is “directed to” the exception. In this particular case, the judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements in “a processor”, “a first user device” and “a second user device”. The “processor”, “first user device” and “second user device” in the method steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of managing accounts and relationships of users that are using the devices) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements are generic computer elements, applied generically to an abstract idea, and therefore does not amount to significantly more.
For subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception.”  July 2015 Update: Subject Matter Eligibility, Section IV, Para. 2 (July 30, 2015).


Response to Argument Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim limitation “transmitting to the first user device a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring, or to a specific user account of the plurality of user accounts a request for contributing to improving the target strength based on the result of the monitoring” (see page 15 of REMARKS, filed 04/30/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant's remaining arguments, see page 12-16 of REMARKS, filed 04/30/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 04/30/2021, applicant puts forth in substance that:
“Claim 1 recites "the first user account being associated with an alliance network comprising the second user account as an alliance network member of the first user account, the second user account sharing relationship information with the first user account through one or more alliances, each alliance comprising two user accounts as allies of each other, each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance, the set of digital communications indicating relationships that can be shared with the other user account". 
The portion of Goldman cited in the Office Action, including col. 19, line 35 through col. 20, line 17, describes merely that one user facilitates making an electronic introduction of a second user to a third user. The cited portion of Goldman has nothing to do with two user accounts both offering digital communications from respective private communication accounts to form an alliance. 
For example, the first user account could offer private email messages (not necessarily addressed to a second user) associated with a first user of the first user account, and the second user account could offer private text messages (not necessarily addressed to the first user) associated the second user of the second user account. As a result of mutually offering digital communications for relationship exploration, an alliance is formed. Relationships indicated in the private email messages could then be shared with the second user account, and relationships indicated in the private text messages could then be shared with the first user account. 
Therefore, the cited portion of Goldman does not disclose "each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance, the set of digital communications indicating relationships that can be shared with the other user account", as recited in Claim1. 
The Interview Summary of March 30, 2021 suggests further amending the claims to indicate, for example, "mutual offers of digital communication and agreement between users prior to forming alliance (in view of [0020], [0033] and Fig.8)".
Applicant believes that the Claim 1 as amended clearly recites features that distinguish forming an "alliance" from forming a connection on an existing social network, which is the requirement that "each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance, the set of digital communications indicating relationships that can be shared with the other user account", as recited in Claim 1. Applicant is not aware of any existing social network that has such a requirement for forming a "connection" of any kind. 
In addition, it is unclear why "in forming an alliance", as recited in Claim 1, is deemed to be less appropriate than "prior to forming an alliance". As noted above, offering "digital communications from a private communication account" for discovery of "relationships" is a requirement for forming an alliance, and the offering could be part of the larger "forming an alliance" in that when both user accounts agree to make such offers, an alliance is formed between the two user accounts, as recited in Claim 1. In fact, para. [0020] cited by in the Interview Summary states the following, which supports the clarity and sufficiency of "in forming an alliance", as recited in Claim 1: 
"A's electronic device can be programmed to transmit a request to the server to invite B's electronic device to form an alliance. The request indicates what A offers in forming the alliance... In addition, the request can indicate what A requests B to offer in forming the alliance... To accept the invitation, B's electronic device can be programmed to transmit a response to the server. The server is programmed to create and store digital records representing an alliance between A's device and B's device".” (See page 13-14 of REMARKS, filed 04/30/2021).

In response to the applicant’s arguments, it is noted that Goldman discloses method wherein users can be allies with each other so that they can help each other meet more people and make connections (see Col.15: lines 12-15). The alliance taught by Goldman is established when the second user can agree to be an ally of the first user (see Col.2: lines 36-37). In Goldman, this agreement in forming alliance is based on the indication/ willingness to help each other, for e.g. by choosing to share their connections with each other. More specifically, an "ally" is a close friend with whom the user and the ally will want to do favors for each other from time to time (see Goldman Col.2: lines 8-9). A common situation (for favors/ help) is where one user can help another user, by introducing the second user to a person the first user knows (see Col.17: lines 28-31). Goldman explicitly discloses that the two users can choose to share their connections with each other (see Col.14: lines 42-53 and line 57). Therefore, Goldman doesn’t merely describe that one user facilitates making an electronic introduction of a second user to a third user. Rather, alliance in the cited reference to Goldman is a mutual agreement with indication/ willingness to 

“Claim 1 recites "monitoring, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances". 
The portion of Steiner cited in the Office Action describes merely that a first user could tag different numbers of photos posted by a second user over time. It is unclear what in Steiner could be considered to correspond to "the set of digital communications offered by the first user account" in an "alliance ", as recited in Claim 1. 
Even assuming that it were permissible to combine the cited portion of Goldman and the cited portion of Steiner, the combination would not disclose "monitoring, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances", as recited in Claim 1.” (See page 14-15 of REMARKS, filed 04/30/2021).

In response to the applicant’s arguments, it is noted that Steiner discloses that strength of a relationship between two users can be at least partly determined by the amount of time that has passed since one user has tagged another in a digital photograph (see [0008]). This shows monitoring, within a time period, a target strength associated with the first user account and an entity, as claimed. Furthermore, the social networking users can be shown photos that they may find interesting... the ranked lists can be used to suggest other people for users to become friends with (see [0008]). This shows the Steiner is also directed to the field of exploration of relationships in one or more alliances, as claimed. 
Steiner further discloses that the affinity score that measures the relationship of the first user to the second user can be further based, in part, on a time that that the first user tagged each of the digital  photos shown with tags of people/ contacts correspond to the claimed set of digital communications offered by the first user account for exploration of relationships in one or more alliances. The implicit relationship may be indicated by the volume or frequency of communications that have been detected between two users (see [0029]). This shows that the a target strength associated with the first user account and an entity is monitored based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances.

Applicant's arguments for independent claim 13 (see page 15 of REMARKS, filed 04/30/2021) appear to stem from the applicant's assertion that the similarly recited claim 1 is patentable. However, as set forth above, this assertion does not hold ground.

Applicant's arguments for dependent claims (see page 16 of REMARKS, filed 04/30/2021) appear to stem from the applicant's assertion that the independent claims 1 and 13 are patentable. However, as set forth above, this assertion does not hold ground.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 has been interpreted as imposing three requirements. First, whoever invents or discovers an eligible invention may obtain only one patent therefor. MPEP 2104. This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter). Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. Id.; 
The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).

Claims 1-20 are rejected under 35 U.S.C. 101 (STEP 2) because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 is directed to computer-implemented method of managing connections based on digital alliance data. Although the claimed invention is a statutory category of invention, the claim recites:
managing a plurality of user accounts, including a first user account associated with a first user and a second user account associated with a second user, 
the first user account being associated with an alliance network comprising the second user account as an alliance network member of the first user account, the second user account sharing relationship information with the first user account through one or more alliances, each alliance comprising two user accounts as allies of each other, each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance, the set of digital communications indicating relationships that can be shared with the other user account (Certain Methods Of Organizing Human Activity-managing personal behavior or ; 
monitoring, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); 
transmitting to the first user (device) a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring, or to a specific user account of the plurality of user accounts a request for contributing to improving the target strength based on the result of the monitoring (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).
The series of steps, as drafted, is a process that, under its broadest reasonable interpretation, covers instructing how to manage relationships, monitor relationships based on interactions/ communications, and improve relationships, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components (such as a processor, a first user device and a second user device). This concept falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Next, an evaluation is done whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements in “a processor”, “a first user device” and “a second user device”. The “processor”, “first user device” and “second user device” in the method steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of managing accounts and relationships of users that are using the devices) such that it 
Next, the additional elements are evaluated individually and in combination to determine whether they amount to significantly more. As set forth above, the claim recites the additional elements in “a processor”, “a first user device” and “a second user device”. The “processor”, “first user device” and “second user device” are generic computer elements, applied generically to an abstract idea. The mere recitation of “a processor”, “a first user device” and “a second user device” is akin to adding the words “apply it" with a computer in conjunction with the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a combination, the computer components at each step of the process perform purely generic computer functions. Therefore, the claim as a whole does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claims 2-12 depend on claim 1, and introduces additional limitations in:
the entity being an ally or a contact of the first user account; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))
the monitoring comprising computing and storing a current value of the target strength when a size of the set of digital communications offered by the first user account for exploration of relationships has increased by a specific amount, when the set of digital communications newly includes or excludes digital communications from a specific communication account associated with the first user account or is now associated with a new selection criterion for the specific communication account, or when a second target strength associated with the first user account and a second entity meets a condition for improvement; (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion)
the monitoring comprising: identifying a trend in which the target strength varies within the time period; determining whether the trend matches one of a plurality of triggers for improving the target strength; (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion)
the monitoring further comprising determining whether the trend is observed with a second target strength associated with the first user account and a second entity; (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion)
the notification including a request for a confirmation of receiving a further recommendation for improving the target strength or a specification of from which user accounts to seek assistance with improving the target strength; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))
identifying one or more interests of the first user from the set of digital communications; identifying one or more prior activities performed together by the first user and the entity further from the set of digital communications; determining the recommendation before the transmitting based on the one or more interests or one or more prior activities; (Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion)
the specific user account meeting certain conditions in terms of a first communication path between the specific user account and the first user account and a second communication path between the specific user account and the entity, each of the first communication path and the second communication path connecting two end points through at least one alliance or a relationship based on a group of digital communications offered for exploration of relationships in the at least one alliance; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))
the certain conditions including that: no more than a certain number of triggers associated with an alliance strength of an alliance or a relationship strength of any relationship along the first communication path or the second communication path have occurred and remained unresolved, at least a certain number of alliance strengths of the at least one alliance and relationship strength of any relationship along the first communication path or the second communication path currently exceed a specific threshold, or a number or frequency of recent digital communications offered during a certain period of time by the specific user account for exploration of relationships exceeds a chosen threshold; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))
the request including information regarding the first communication path or the second communication path, a summary of topics discussed in the digital communications offered by the first user account involving the entity, or one or more suggested actions for the specific user account; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))
determining one or more actions to suggest to the specific user account, including sending a digital communication to the first user account or a communication account associated with the entity regarding an interest shared between at least two of the first user account, the entity, and the specific user account or regarding a certain action taken to improve another target strength associated with the first user account or the entity or being triggered by an identical or a similar trigger as improving the target strength; (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and
receiving from the first user account one or more preferences related to, whether or when to receive any notification of a change in a target strength associated with an alliance or a relationship of the first user account, whether or when to receive any assistance for improving the target strength, or what types of assistance to receive for improving the target strength, the transmitting being performed based on the preferences (Certain Methods Of Organizing Human Activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).
As set forth in claim 1, these limitations as drafted, are processes that each, under its broadest reasonable interpretation, either covers method of managing relationships or interactions between people, such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions, or covers mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion).
The claims do not include additional elements that integrate the judicial exception (abstract idea) into a practical application of the exception. If the exception is not integrated into a practical application, then the claim is “directed to” the exception.
Taking the elements both individually and as a combination, the computer components at each step of the process perform purely generic computer functions. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself, making the claims patent ineligible.

As for claims 13, 14-16, 17-18 and 19-20, the claims are directed towards one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a corresponding method (claims 1, 3-5, 7-8 and 11-12 respectively). Although the one or more non-transitory storage media is a statutory categories of invention, the claim limitations do not teach or further define over the limitations put forth in claims 1, 3-5, 7-8 and 11-12 respectively, hence, directed to a judicial exception. Therefore, claims 13-20 are rejected for the same reasons as set forth in claims 1, 3-5, 7-8 and 11-12 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8984076 B1) in view of Steiner (US 20120215771 A1) and in further view of Bouganim et al. (hereinafter, Bouganim, US 20160019661 A1).

Regarding claim 1, Goldman discloses a computer-implemented method of managing connections based on digital alliance data, comprising: 
managing, by a processor (see Fig.1:122; also see Fig.3:302; also see Col.5: lines 12-34), a plurality of user accounts (see Col.1: lines 57-67 in view of Col.1: lines 26-37; users who join (sign up in) social networking sites setup accounts with them; system gathers information on important and influential people and builds a social graph... to organize the people according to their overall power or influence, relationships to other people or organizations; also see Col.7: lines 14-24; also see Col.8: lines 61-67; graph manager module 422 manages the social graph of the system, adding, modifying, updating, or deleting information, nodes, and edges of the system), including a first user account associated with a first user (Fig.4:430A) and a first user device (Fig.1:113) and a second user account associated with a second user (Fig.4:430B) and a second user device (Fig.1:116; also see Col.4: lines 23-31; Client systems 113, 116, and 119 enable users to access and query information stored by server 122; also see Col.9: lines 16-17; information of the system is provided as a service to users or subscribers 430A, 430B, and 430C), 
the first user account being associated with an alliance network comprising the second user account as an alliance network member of the first user account (see Col.2: lines 22-26; the first user is allied with a first set of nodes of the social graph... a first node of the first set of nodes represents a second user; also see Col.2: lines 36-37; The second user can agree to be an ally of the first user), the second user account sharing relationship information with the first user account through one or more alliances (see Col.17: lines 28-31; the system provides suggestions and opportunities for allies to help each other. A common situation is where one user can help another user, by introducing the second user to a person the first user knows), each alliance comprising two user accounts as allies of each other (see Col.2: lines 8-9; an "ally" is a close friend with whom the user and the ally will want to do favors for each other from time to time; also see Col.15: lines 12-15; Users can be allies with each other so that they can help each other meet more people and make connections), each of the two user accounts offering a set of digital communications from a private communication account associated with the user account in forming the alliance, the set of digital communications indicating relationships that can be shared with the other user account in the alliance (see Col.2: lines 8-9; an "ally" is a close friend with whom the user and the ally will want to do favors for each other from time to time; also see Col.14: lines 42-53 and line 57; the system allows users to tag "who they know" in the system. This means that a user believes there is some connection between them and those in the system (e.g., system-provided nodes, user nodes, or other). This connection can represent many different types of real-world relationships, including friendships, familial relationships, acquaintances, and other relationships… two users can choose to share their connections with each other; also see Col.19: line 35 – Col.20: line 7; the second user is provided a making an electronic introduction to the first user of a third person having a first-degree connection to the second user which is of the specific type the first user would like to meet… The electronic introduction can be by way of an electronic message (e.g., e-mail) sent from the second user to the first user; examiner articulates that sending an electronic message making an electronic introduction of a person (connection) corresponds to offering digital communications from a private communication account associated with the user account; therefore, connections that the two users choose to share with each other as allies correspond to set of digital communications offered indicating relationships that can be shared in forming the alliance); 
monitoring, within a time period, a target strength associated with the first user account and an entity (see Col.15: lines 12-15; Users can be allies with each other so that they can help each other meet more people and make connections; also see Col.14: lines 50-54; Using these first-degree connections of the user, the system can track connections between all the people in the system. For example, this allows the system to calculate who is two or more degrees away from the user; also see Col.15: line 30 – Col.16: line 15; system evaluates (or checks) whether new information stored in the social graph (e.g., a system-provided node gains a new connection or a changed connection), affects user requests in the system. For example, if a person A in the social graph moves from being on the board of a technology company to a manufacturing company, the person has gained new relationships, expertise, and other insight into the manufacturing industry they may not have had when they were in the technology company. If a user had requested information from the system (e.g., query who they knew may have expertise in the manufacturing industry), when they first queried the system person A may not have appeared. However, when person A's node has been updated, the system will include person A in the user's query. The system can implement this check in a variety of methods. For example, the system can do this by polling (e.g., whenever a given interval of time has passed) … or other methods; also see Col.9: line 45 – Col.10: line 19; the more degrees of a separation one node is from another, the less strong the relationship is between those two nodes which represent two people. For example, the user can specify in a search term a number of degrees of separation in which to limit the search (e.g., search for two degrees or less) from a particular .
Although Goldman discloses monitoring a target strength associated with the first user account and an entity within a time period, Goldman does not explicitly disclose such monitoring is based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances. Goldman also does not explicitly disclose transmitting to the first user device a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring, or to a specific user account of the plurality of user accounts a request for contributing to improving the target strength based on the result of the monitoring.
However, Steiner discloses monitoring, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances (see [0008]; The strength of a relationship between two users can be at least partly determined by the amount of time that has passed since one user has tagged another in a digital photograph; also see [0040]; the affinity score that measures the relationship of the first user to the second user can be further based, in part, on a time that that the first user tagged each of the digital photographs (e.g., a newly added tag may be given greater mathematical weight than may be given to older tags). For example, the user Spike 140 may tag a large number of photos of a new friend (not shown), which may raise an implicit portion of an affinity score between the two users and cause photos of the friend to appear more often. As an extension of this example, the user Spike 140 and his friend later part ways (e.g., one moves away or they lose interest in each other), and this leads the two users to stop posting pictures of each other. As the existing tags age, the tags are given less mathematical weight, and the implicit portions of the affinity score between the user Spike 140 and the former friend become relatively weaker, which may cause photos of Spike's former friend to automatically appear less and less often in collections such as the collection 150; also see [0036]-[0037]; also see [0029]; the implicit relationship may be indicated by the volume or frequency of communications that have been detected between two users; also see [0041]).
transmitting to the first user device a notification of a result of the monitoring (see [0008]; Social networking users are provided with ranked lists that are based on the relative strengths of their relationships to other users. These ranked lists can include other users who are directly linked to the user, as well as other users who are indirectly linked to the user… The ranked lists can be used to suggest other people for users to become friends with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steiner with Goldman to monitor, within a time period, a target strength associated with the first user account and an entity based on the set of digital communications offered by the first user account for exploration of relationships in one or more alliances; and to transmit to the first user device a notification of a result of the monitoring.
One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).
Although, and as set forth above, Steiner discloses transmitting to the first user device a notification of a result of the monitoring (see [0008]), Goldman (modified by Steiner) does not explicitly disclose transmitting to the first user device a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring, or to a specific user account of the plurality of user accounts a request for contributing to improving the target strength based on the result of the monitoring.
Bouganim discloses transmitting to the first user device a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring, or to a specific user account of the plurality of user accounts a request for contributing to improving the target strength based on the result of the monitoring (see [0019]; analyze the scored relationship graph to identify at least one contact with a relationship score below a threshold value and generate a recommendation with respect to the identified contact in order to increase the relationship .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouganim with Goldman and Steiner to transmit to the first user device a notification of a result of the monitoring, including a recommendation for improving the target strength based on the result of the monitoring.
One of ordinary skill in the art would have been motivated to be able to maintain existing relationships while also generating new clients and establishing new relationships (see Bouganim [0145]).

Regarding claim 2, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Goldman further discloses the entity being an ally or a contact of the first user account (see Col.15: lines 12-15; Users can be allies with each other so that they can help each other meet more people and make connections; also see Col.14: lines 50-54; Using these first-degree connections of the user, the system can track connections between all the people in the system. For example, this allows the system to calculate who is two or more degrees away from the user; also see Col.15: line 30 – Col.16: line 15).

Regarding claim 3, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Steiner further discloses the monitoring comprising computing (see [0017]; affinity score, that represents an estimate of the strength of the relationship between two users, may be at least partly estimated through information explicitly provided by the users or implicitly from the interactions between two users; also see [0036]-[0037] in view of Fig.2:222-224) and storing a current value of the target strength (see [0079] in view of Fig.5:530; storage device 530 stores data including digital photographs, user identities, face area information, user relationships, affinity scores) when a size of the set of digital communications offered by the first user account for exploration of relationships has increased by a specific amount (see [0022]; users who implicit affinity between the user Brad 102 and the user Spike 140 may be boosted, however because, due to the distance between them, they may routinely email, message, or otherwise communicate with each other), when the set of digital communications newly includes or excludes digital communications from a specific communication account associated with the first user account (see [0022]; also see [0040]; a photo taken recently may be given greater mathematical weight than may be given to older photos… a newly added tag may be given greater mathematical weight than may be given to older tags…For example, the user Spike 140 may tag a large number of photos of a new friend (not shown), which may raise an implicit portion of an affinity score between the two users and cause photos of the friend to appear more often (e.g. in the collection of digital photographs 150 of FIG. 1). As an extension of this example, the user Spike 140 and his friend later part ways (e.g., one moves away or they lose interest in each other), and this leads the two users to stop posting pictures of each other. As the existing tags age, the tags are given less mathematical weight, and the implicit portions of the affinity score between the user Spike 140 and the former friend become relatively weaker, which may cause photos of Spike's former friend to automatically appear less and less often in collections such as the collection 150; also see [0041]; The implicit affinity between the user Brad 102 and the user Spike 140 may be boosted, however because, due to the distance between them, they may routinely email, message, or otherwise communicate with each other) or is now associated with a new selection criterion for the specific communication account, or when a second target strength associated with the first user account and a second entity meets a condition for improvement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steiner with Goldman and Bouganim so that the monitoring comprises computing and storing a current value of the target strength when a size of the 
One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).

Regarding claim 4, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Steiner further discloses: the monitoring comprising: identifying a trend in which the target strength varies within the time period (see [0040]; As the existing tags age, the tags are given less weight, and the implicit portions of the affinity score between the user Spike 140 and the former friend become relatively weaker; examiner articulates that affinity score between the user Spike 140 and the former friend become relatively weaker as the tags age implies trend identified in which the target strength varies (weakens) within the time period; also see [0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steiner with Goldman and Bouganim so that the monitoring comprises identifying a trend in which the target strength varies within the time period.
One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).

However, Bouganim discloses the monitoring comprising: determining whether the trend matches one of a plurality of triggers for improving the target strength (see [0019]; analyze the scored relationship graph to identify at least one contact with a relationship score below a threshold value and generate a recommendation with respect to the identified contact in order to increase the relationship score; also see [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouganim with Goldman and Steiner so that the monitoring comprises determining whether the trend matches one of a plurality of triggers for improving the target strength.
One of ordinary skill in the art would have been motivated to be able to maintain existing relationships while also generating new clients and establishing new relationships (see Bouganim [0145]).

Regarding claim 5, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 4, as set forth above. Steiner further disclose the monitoring further comprising determining whether the trend is observed with a second target strength associated with the first user account and a second entity (see [0041]-[0042]; an affinity score 224 represents the strength of the social affinity between the user Brad 102 and the user Spike 140. The relatively high score of "0.80" may be determined from the fact that Brad and Spike have explicitly added each other to their social circles, and have explicitly identified to the social networking system that they are brothers. However, the user Brad 102 and the user Spike 140 live hundreds of miles away from each other, and therefore may not take many pictures of each other, or appear together in photographs often, which may lower their implicit affinity; examiner articulates that affinity score between the user Spike 140 and brother Brad 102 lowers implies that the trend is observed with a second target strength associated with Spike 140 and brother Brad 102).

One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).

Regarding claim 6, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. Bouganim further discloses the notification including a request for a confirmation of receiving a further recommendation for improving the target strength or a specification of from which user accounts to seek assistance with improving the target strength (see [0019]; analyze the scored relationship graph to identify at least one contact with a relationship score below a threshold value and generate a recommendation with respect to the identified contact in order to increase the relationship score; also see [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouganim with Goldman and Bouganim so that the notification includes a request for a confirmation of receiving a further recommendation for improving the target strength or a specification of from which user accounts to seek assistance with improving the target strength.
One of ordinary skill in the art would have been motivated to be able to maintain existing relationships while also generating new clients and establishing new relationships (see Bouganim [0145]).

Regarding claim 7, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Steiner further discloses: 
identifying one or more interests of the first user from the set of digital communications (see [0024]; selected user may indicate that he or she "likes" dancing and travelling); 
identifying one or more prior activities performed together by the first user and the entity further from the set of digital communications (see [0042]; the user "n" 208 may be an old classmate who shares explicit affinity through common membership in a "high school reunion" social circle… the affinity scores between two users may be temporarily altered due to implicit activities involving both users (e.g., after a high school reunion, the affinity scores may increase for a short while, and then decrease as time passes). For example, the affinity score between the user Brad 102 and the user "n" 208 may be weak initially, due in part to a lack of communication or photographic activity between the two. In the days leading up to the aforementioned high school reunion, the two may start corresponding more frequently (e.g., they are both on the planning committee), and the implicit portion of their affinity score may rise. At the reunion, the user Brad 102 and the user "n" 208 may take pictures of each other, or may be photographed together often. When these photos are uploaded to and tagged in the social networking system, the implicit portion of their affinity score may rise further; also see [0039]; The co-occurrence can be determined by the presence of tags identifying the users in the photographs, by facial recognition techniques, metadata, or other techniques that can be used to identify persons in photographs); 
determining the recommendation before the transmitting based on the one or more interests or one or more prior activities (see [0008]; the ranked lists can be used to suggest other people for users to become friends with. The ranked lists can be used to identify promotions and/or advertisements that are of interest to users; also see [0024]; the selected user's profile may indicate that the selected user is "interested in men", and can be presented with a relatively higher number of photos of men than women. In another example, the selected user may indicate that he or she "likes" dancing and travelling, and can be presented with a relatively higher number of photos that depict other users dancing or other users' vacation photos).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steiner with Goldman and Bouganim for 
One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).

Regarding claim 8, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Goldman further discloses: 
the specific user account meeting certain conditions in terms of a first communication path between the specific user account and the first user account and a second communication path between the specific user account and the entity (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that user 2 who is shown how they can help make an introduction to the Carlyle Group for the user corresponds to a specific user account; examiner also articulates that showing the user 2 how they can help make an introduction to the Carlyle Group for the user corresponds to transmitting a request for contributing to improving the target strength; examiner also articulates that alliance between the user and user 2 corresponds to a first communication path between the specific user account and the first user account, and that the alliance/ connection between user 2 and the client of Carlyle Group corresponds to a second communication path between the specific user account and the entity), 
each of the first communication path and the second communication path connecting two end points through at least one alliance or a relationship based on a group of digital communications offered for exploration of relationships in the at least one alliance (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that alliance between the user and user 2 corresponds to a first communication path between the specific user account and the first user account, and that the alliance/ connection between user 2 and the client of Carlyle Group corresponds to a second communication path between the specific user account and the entity; this implies that the user 2 connects two end points (the user and client of Carlyle Group) through its at least one alliance and/or relationship for exploration of relationship between the user and the client of Carlyle Group).

Regarding claim 9, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 8, as set forth above. In addition, Steiner further discloses the certain conditions including that: 
no more than a certain number of triggers associated with an alliance strength of an alliance or a relationship strength of any relationship along the first communication path or the second communication path have occurred and remained unresolved, 
at least a certain number of alliance strengths of the at least one alliance and relationship strength of any relationship along the first communication path or the second communication path currently exceed a specific threshold, or 
a number or frequency of recent digital communications offered during a certain period of time by the specific user account for exploration of relationships exceeds a chosen threshold (see [0007]; identifying a second group of one or more other users with whom the first user has The strength of a relationship between two users can be at least partly determined by which other users a user tags or identifies in photos, which other users' photos the user tags or identifies people in… The strength of a relationship between two users can be at least partly determined by the amount of time that has passed since one user has tagged another in a digital photograph... The ranked lists can be used to suggest other people for users to become friends with; also see [0020]-[0022]; implicit relationships can be based on frequent contact between the user and other users… For example, users who email, cross-post, chat, or otherwise communicate often may have relatively strong social affinities for each other, and the frequency or volume of correspondence between them can be partly used to determine affinity scores; also see [0040]-[0042]; examiner articulates that frequency or volume of recent contact (correspondence or posts) between users within certain amount of time that boost or shrink affinity scores implies that such communication exceed a threshold to affect affinity scores).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steiner with Goldman and Bouganim so that the certain conditions include: no more than a certain number of triggers associated with an alliance strength of an alliance or a relationship strength of any relationship along the first communication path or the second communication path have occurred and remained unresolved, at least a certain number of alliance strengths of the at least one alliance and relationship strength of any relationship along the first communication path or the second communication path currently exceed a specific threshold, or a number or frequency of recent digital communications offered during a certain period of time by the specific user account for exploration of relationships exceeds a chosen threshold.
One of ordinary skill in the art would have been motivated so that user may be presented with photographs of users with whom the selected user may wish to become friends with, i.e. users with whom the selected user may be friends with in real life but not in the social networking service, thereby boosting the social affinity between the users (Steiner: [0024] and [0041]).

Regarding claim 10, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 8, as set forth above. In addition, Goldman further discloses the request including information regarding the first communication path or the second communication path (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that user 2 who is shown how they can help make an introduction to the Carlyle Group for the user corresponds to a specific user account; examiner also articulates that showing the user 2 how they can help make an introduction to the Carlyle Group (by passing through Morgan Stanley) for the user corresponds to the request including information regarding the first communication path or the second communication path), a summary of topics discussed in the digital communications offered by the first user account involving the entity, or one or more suggested actions for the specific user account (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that user 2 who is shown how they can help make an introduction to the Carlyle Group for the user corresponds to a specific user account; examiner also articulates that showing the user 2 how they can help make an introduction to the Carlyle Group for the user corresponds to the request including information regarding suggestion for user 2). 

Regarding claim 11, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Goldman further discloses determining one or more actions to suggest to the specific user account, including sending a digital communication to the first user account or a communication account associated with the entity regarding an interest shared between at least two of the first user account, the entity, and the specific user account (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that user 2 who is shown how they can help make an introduction to the Carlyle Group for the user corresponds to a specific user account; examiner also articulates that showing the user 2 how they can help make an introduction to the client of Carlyle Group for the user corresponds to action to suggestion to user 2; examiner also articulates that make an introduction to the Carlyle Group for the user corresponds to sending a digital communication to the first user account regarding an interest shared between the first user account and the client of Carlyle Group) or regarding a certain action taken to improve another target strength associated with the first user account or the entity or being triggered by an identical or a similar trigger as improving the target strength (see Col.17: lines 35-56; also see Col.18: lines 35-60; a user has a target list of clients and tags these people in the system as "groups I would like to meet." Let's say one such group is the Carlyle Group (or the TC Group, LLC). A path connecting a user 2 joins Carlyle Group (by passing through Morgan Stanley). Now the "Help Ally" lights up, showing the user 2 how they can help make an introduction to the Carlyle Group for the user; examiner articulates that user 2 who is shown how they can help make an introduction to the Carlyle Group for the user corresponds to a specific user account; examiner also articulates that showing the user 2 how they can help make an introduction to the Carlyle Group for the user corresponds to the request including information regarding suggestion for user 2). 

Regarding claim 12, Goldman (modified by Steiner and Bouganim) discloses the computer-implemented method of claim 1, as set forth above. In addition, Goldman further discloses receiving from the first user account one or more preferences related to, whether or when to receive any notification of a change in a target strength associated with an alliance or a relationship of the first user account, whether or when to receive any assistance for improving the target strength (see Col.11: lines 3-8; the system allows the first user to enter a request to the system. Some examples of requests are wanting to know a type of person tracked by the system (e.g., venture capitalist, founder in a specific technical field, and others), a specific person tracked in the system, a group of persons tracked by the system, and many others), or what types of assistance to receive for improving the target strength (see Col.11: lines 3-8; the system allows the first user to enter a request to the system. Some examples of requests are wanting to know a type of person tracked by the system (e.g., venture capitalist, founder in a specific technical field, and others), a specific person tracked in the system, a group of persons tracked by the system, and many others; also see Col.10: lines 6-11; the system can allow the user to configure searches, calculations, and other operations to limit the numbers of degree of separate to a certain value m, an integer 1 or greater… The user may want to leverage stronger relationships first, and such a user-configurable setting allows this), 
the transmitting being performed based on the preferences (see Col.10: lines 6-11; the system can allow the user to configure searches, calculations, and other operations to limit the numbers of degree of separate to a certain value m, an integer 1 or greater… The user may want to leverage stronger relationships first, and such a user-configurable setting allows this; also see Col.4: lines 15-24; Server 122 is responsible for receiving information requests from client systems 113, 116, and 119, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system).

Regarding claim 13, the claim is directed towards the corresponding one or more non-transitory storage media storing instructions which (see Goldman Col.4: lines 32-67), when executed by one or more computing devices (see Goldman Fig.3:302), cause performance of a method of claim 1. Although the non-transitory storage media is a statutory category of invention, the claim limitations do not teach or 

As for Claims 14-16, 17-18 and 19-20, the claims do not teach or further define over the limitations in claims 3-5, 7-8 and 11-12 respectively. Therefore, claims 14-16, 17-18 and 19-20 respectively are rejected for the same reasons as set forth in claims 3-5, 7-8 and 11-12 respectively.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert et al. (US 20110167115 A1) discloses altering or filtering a stream of social media content from the connected persons using the tie strength.
Tomkins et al. (US 20150188851 A1) teaches determining strength of association between user contacts.
Roth et al. (US 20140222815 A1) discloses generating contact suggestions using implicit social graph, where edge weights are determined by the frequency, recency, and direction of interactions between users and their contacts.
Moromisato et al. (US 20110173316 A1) teaches displaying image of members connected to the user based on a strength of a relationship between the user and the respective members.
Behforooz et al. (US 20120323909 A1) discloses query-based user groups in social networks.
Sachdev et al. (US 20160036661 A1) discloses the notification includes a specification of from which user accounts to seek assistance with improving the target strength.
Czajka, II et al. (10171985 B1) data sharing method, wherein potential contact and the user each agreeing to share user data with one another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453